            Case 19-06574-hb                        Doc 21           Filed 12/30/19 Entered 12/30/19 18:35:32                      Desc Main
                                                                     Document     Page 1 of 33




 Fill in this information to identify the case:

 Debtor name         Regional Ambulance Service, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)         19-06574-hb
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 30, 2019                       X /s/ Darrin Moyer
                                                                       Signature of individual signing on behalf of debtor

                                                                       Darrin Moyer
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 19-06574-hb                                Doc 21                Filed 12/30/19 Entered 12/30/19 18:35:32                                                            Desc Main
                                                                                    Document     Page 2 of 33
 Fill in this information to identify the case:

 Debtor name            Regional Ambulance Service, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF SOUTH CAROLINA

 Case number (if known)               19-06574-hb
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $          772,425.17

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $          772,425.17


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        1,349,154.39


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $          198,805.60

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$          190,154.71


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          1,738,114.70




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
              Case 19-06574-hb                      Doc 21           Filed 12/30/19 Entered 12/30/19 18:35:32                           Desc Main
                                                                     Document     Page 3 of 33
 Fill in this information to identify the case:

 Debtor name          Regional Ambulance Service, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)         19-06574-hb
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Wells Fargo                                            Checking                         6775                                  $56,554.00




            3.2.     Wells Fargo                                            Savings                          4530                                    $6,552.99




            3.3.     Wells Fargo                                            Checking                         8943                                        $136.54




            3.4.     Wells Fargo                                            Checking                         5260                                        $224.67



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $63,468.20
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21           Filed 12/30/19 Entered 12/30/19 18:35:32                       Desc Main
                                                                     Document     Page 4 of 33
 Debtor         Regional Ambulance Service, Inc.                                                   Case number (If known) 19-06574-hb
                Name



 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No. Go to Part 4.
     Yes Fill in the information below.
 11.       Accounts receivable
           11a. 90 days old or less:                            546,737.60   -                              45,062.66 = ....                  $501,674.94
                                              face amount                            doubtful or uncollectible accounts




           11b. Over 90 days old:                               343,195.04   -                           142,813.01 =....                     $200,382.03
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                               $702,056.97
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last           Net book value of          Valuation method used    Current value of
                                                      physical inventory         debtor's interest          for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Medical Supplies                                                                      $0.00                                           $2,500.00



 23.       Total of Part 5.                                                                                                                  $2,500.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                 0.00 Valuation method         Purchase Price        Current Value             245.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21           Filed 12/30/19 Entered 12/30/19 18:35:32                Desc Main
                                                                     Document     Page 5 of 33
 Debtor         Regional Ambulance Service, Inc.                                              Case number (If known) 19-06574-hb
                Name


            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desks, file cabinets, miscellaneous                                              $0.00                                         $2,000.00



 40.       Office fixtures
           Storage Shed                                                                     $0.00                                         $1,500.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           20 ipads, 15 computers, printer                                                  $0.00                                           $800.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $4,300.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21           Filed 12/30/19 Entered 12/30/19 18:35:32                  Desc Main
                                                                     Document     Page 6 of 33
 Debtor         Regional Ambulance Service, Inc.                                              Case number (If known) 19-06574-hb
                Name

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 1089 Augusta Road,
                     Suite 330,
                     Warrenville, SC                      Lease -
                     29851                                $5,000/mo.                        $0.00                                                  $0.00


            55.2.    3800 Sunset
                     Boulevard, West                      Lease -
                     Columbia, SC                         $3,200/mo.                        $0.00                                                  $0.00


            55.3.    Maintenance
                     Department
                     2040 Main Street
                     Graniteville, SC                     Lease -
                     29829                                $560.00/mo.                       $0.00                                                  $0.00




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            regionalambulanceservice.com                                                    $0.00                                             $100.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21           Filed 12/30/19 Entered 12/30/19 18:35:32              Desc Main
                                                                     Document     Page 7 of 33
 Debtor         Regional Ambulance Service, Inc.                                             Case number (If known) 19-06574-hb
                Name

 65.        Goodwill

 66.        Total of Part 10.                                                                                                          $100.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 19-06574-hb                           Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                                        Desc Main
                                                                          Document     Page 8 of 33
 Debtor          Regional Ambulance Service, Inc.                                                                    Case number (If known) 19-06574-hb
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $63,468.20

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $702,056.97

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $2,500.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $4,300.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                       $100.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $772,425.17           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $772,425.17




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
             Case 19-06574-hb                       Doc 21           Filed 12/30/19 Entered 12/30/19 18:35:32                                Desc Main
                                                                     Document     Page 9 of 33
 Fill in this information to identify the case:

 Debtor name          Regional Ambulance Service, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)              19-06574-hb
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Internal Revenue Service                      Describe debtor's property that is subject to a lien              $1,039,374.08                         $0.00
        Creditor's Name

        PO Box 7346
        Philadelphia, PA 19101
        Creditor's mailing address                    Describe the lien
                                                      Tax Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    SC Dept of Revenue                            Describe debtor's property that is subject to a lien                $309,780.31                         $0.00
        Creditor's Name

        PO Box 12665
        Columbia, SC 29211
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                            Desc Main
                                                                     Document      Page 10 of 33
 Debtor       Regional Ambulance Service, Inc.                                                   Case number (if know)         19-06574-hb
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




                                                                                                                         $1,349,154.3
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    9

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 19-06574-hb                       Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                                Desc Main
                                                                     Document      Page 11 of 33
 Fill in this information to identify the case:

 Debtor name         Regional Ambulance Service, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)          19-06574-hb
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $76,811.01         $76,811.01
           Employees                                                 Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $25,752.39         $25,752.39
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operation                           Contingent
           950 East Paces Ferry Road, NE                              Unliquidated
           Suite 900                                                  Disputed
           Atlanta, GA 30326-1382
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Employee Withholding Tax (including interest
                                                                     and penalty)
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   44132                               Best Case Bankruptcy
             Case 19-06574-hb                       Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                                           Desc Main
                                                                     Document      Page 12 of 33
 Debtor       Regional Ambulance Service, Inc.                                                                Case number (if known)          19-06574-hb
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $96,242.20    $96,242.20
           SC Department of Revenue &                                Check all that apply.
           Taxation                                                   Contingent
           PO Box 12265                                               Unliquidated
           Columbia, SC 29211-9979                                    Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Employee Withholding Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $5,000.00
           Ace American Ins. Co.                                                    Contingent
           Lockbox #6907                                                            Unliquidated
           PO Box 8500                                                              Disputed
           Philadelphia, PA 19178
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $3,932.50
           AFC Greer                                                                Contingent
           Attn: Anna Cardona                                                       Unliquidated
           1467 Woodruff Rd., Ste. C                                                Disputed
           Greenville, SC 29607
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,398.50
           AFC Urgent Care                                                          Contingent
           PO Box 743652                                                            Unliquidated
           Atlanta, GA 30374-3652                                                   Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $200.00
           Aiken County EMS                                                         Contingent
           Central Collections                                                      Unliquidated
           1930 University Parkway, Suite 3200                                      Disputed
           Warrenville, SC 29851
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $5,714.00
           Aiken Regional Medical Centers
           Attn: Darren Waters FBO                                                  Contingent
           Business & Industry Development                                          Unliquidated
           440 Society Hill Drive, Ste. 204                                         Disputed
           Aiken, SC 29803
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                                     Desc Main
                                                                     Document      Page 13 of 33
 Debtor       Regional Ambulance Service, Inc.                                                        Case number (if known)            19-06574-hb
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,210.37
          Air Gas                                                             Contingent
          PO Box 734672                                                       Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,116.00
          All Star Towing                                                     Contingent
          3500 Fernandina Road, Apt E-3                                       Unliquidated
          Columbia, SC 29210                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,497.76
          Allied Health Resources                                             Contingent
          PO Box 17768                                                        Unliquidated
          Greenville, SC 29606                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,948.93
          Angelica                                                            Contingent
          PO Box 532268                                                       Unliquidated
          Atlanta, GA 30353-2268                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $646.28
          Atlantic Broadband                                                  Contingent
          PO Box 371801                                                       Unliquidated
          Pittsburgh, PA 15250-7801                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $64.65
          Blue Cross Blue Shield South Carolina                               Contingent
          4101 Percival Road                                                  Unliquidated
          Columbia, SC 29219-8320                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $934.41
          Bon Secours Ambularotry Service St. Fran                            Contingent
          1467 Woodruff Road, Suite C                                         Unliquidated
          Greenville, SC 29607                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                                     Desc Main
                                                                     Document      Page 14 of 33
 Debtor       Regional Ambulance Service, Inc.                                                        Case number (if known)            19-06574-hb
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,511.63
          CIT                                                                 Contingent
          21146 Network Place                                                 Unliquidated
          Chicago, IL 60674-1211                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $45.50
          City of West Columbia                                               Contingent
          Water Collection Division                                           Unliquidated
          PO Box 4044                                                         Disputed
          West Columbia, SC 29171-4044
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $306.30
          Companion Life                                                      Contingent
          PO Box 100102                                                       Unliquidated
          Columbia, SC 29202-3102                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $11.75
          Connector 2000 Association                                          Contingent
          PO Box 408                                                          Unliquidated
          Piedmont, SC 29673                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,621.92
          CSRA Paper & Janitorial Supply                                      Contingent
          2002 Gordon Highway                                                 Unliquidated
          Augusta, GA 30909                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Deltacom                                                            Contingent
          PO Box 2252                                                         Unliquidated
          Birmingham, AL 35246-1058                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    IS THIS A CREDIT of $883.03?
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $447.11
          Department of Public Utilities                                      Contingent
          PO Box 1057                                                         Unliquidated
          Orangeburg, SC 29116-1057                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                                     Desc Main
                                                                     Document      Page 15 of 33
 Debtor       Regional Ambulance Service, Inc.                                                        Case number (if known)            19-06574-hb
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $306.71
          Doctors Care                                                        Contingent
          PO Box 63418                                                        Unliquidated
          Charlotte, NC 28263-3418                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,108.65
          EDTS                                                                Contingent
          1721 Goodrich Street                                                Unliquidated
          Augusta, GA 30904                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,710.47
          Fisher & Phillips, LLP                                              Contingent
          1320 Main Street, Suite 750                                         Unliquidated
          Columbia, SC 29201                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,000.00
          Fulcher Hagler LLP
          Attn: Scott Lewis                                                   Contingent
          One 10th Street                                                     Unliquidated
          Suite 700                                                           Disputed
          Augusta, GA 30901
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,150.00
          Fuller Frost & Associates                                           Contingent
          3638 Walton Way Extension, Ste. 300                                 Unliquidated
          Augusta, GA 30909                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $510.00
          Gray's Auto & Tire                                                  Contingent
          3702 Bamberg Road                                                   Unliquidated
          Orangeburg, SC 29115                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,277.95
          keyRisk                                                             Contingent
          PO Box 18746                                                        Unliquidated
          Greensboro, NC 27419                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                                     Desc Main
                                                                     Document      Page 16 of 33
 Debtor       Regional Ambulance Service, Inc.                                                        Case number (if known)            19-06574-hb
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Levi, Wittenberg, Harritt, Hoeffer                                  Contingent
          PO Drawer 730                                                       Unliquidated
          Sumter, SC 29151                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $458.00
          Lexington Medical Center
          Occupational Health                                                 Contingent
          Attn: Nancy Sells                                                   Unliquidated
          PO Box 2210                                                         Disputed
          Lexington, SC 29071-2210
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $650.00
          Mail Finance                                                        Contingent
          25881 Network Place                                                 Unliquidated
          Chicago, IL 60673-1258                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,144.75
          Med Care Columbia                                                   Contingent
          PO Box 415000                                                       Unliquidated
          Nashville, TN 37241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $374.00
          Med Care Urgent Care                                                Contingent
          PO Box 415000                                                       Unliquidated
          Nashville, TN 37241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,223.00
          Midlands Exams and Drug Screening, Inc.                             Contingent
          3020 Sunset Boulevard, Ste. 102                                     Unliquidated
          West Columbia, SC 29169                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,858.16
          Pollock                                                             Contingent
          1711 Central Avenue                                                 Unliquidated
          Augusta, GA 30904                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                                     Desc Main
                                                                     Document      Page 17 of 33
 Debtor       Regional Ambulance Service, Inc.                                                        Case number (if known)            19-06574-hb
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,056.45
          Quality Biomedical                                                  Contingent
          7381 114t Avenue, Suite 402                                         Unliquidated
          Largo, FL 33773                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,500.00
          Republic Services                                                   Contingent
          PO Box 9001099                                                      Unliquidated
          Louisville, KY 40290-1099                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $512.43
          SCE&G                                                               Contingent
          PO Box 100255                                                       Unliquidated
          Columbia, SC 29218                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,521.25
          Schroeder's Towing                                                  Contingent
          3512 Bush River Road                                                Unliquidated
          Columbia, SC 29210                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $982.49
          Shred-It USA, LLC                                                   Contingent
          PO Box 906055                                                       Unliquidated
          Charlotte, NC 28290                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $272.00
          Stevens Towing                                                      Contingent
          2307 Airport Road                                                   Unliquidated
          Greer, SC 29650                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          SunCoast Fire & Safety                                              Contingent
          PO Box 6133                                                         Unliquidated
          Anderson, SC 29623                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                                     Desc Main
                                                                     Document      Page 18 of 33
 Debtor       Regional Ambulance Service, Inc.                                                        Case number (if known)            19-06574-hb
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $198.00
          The Hartford Sentinel Insurance Company                             Contingent
          PO Box 660916                                                       Unliquidated
          Dallas, TX 75266-0916                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $512.00
          UMG Prompt Care                                                     Contingent
          NEED ADDRESS                                                        Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $247.00
          University Occupational Health Ctr                                  Contingent
          3121 Peach Orchard Road, Suite 201                                  Unliquidated
          Augusta, GA 30906                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,390.85
          Uppro                                                               Contingent
          Attn: Dan Choi 25 Broadway, 9th Floor                               Unliquidated
          New York, NY 10004                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $638.64
          US Bank Equipment Finance                                           Contingent
          PO Box 790448                                                       Unliquidated
          Saint Louis, MO 63179-0448                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,656.92
          Verizon                                                             Contingent
          PO Box 660108                                                       Unliquidated
          Dallas, TX 75266-0108                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $310.00
          Wayne's Automotive                                                  Contingent
          1997 Richland Avenue, East                                          Unliquidated
          Aiken, SC 29801                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-06574-hb                       Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                                     Desc Main
                                                                     Document      Page 19 of 33
 Debtor       Regional Ambulance Service, Inc.                                                        Case number (if known)            19-06574-hb
              Name

 3.48      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $55.21
           Worker's Compensation Rx Solutions                                 Contingent
           14301 N. 87th Street                                               Unliquidated
           Scottsdale, AZ 85260                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $81,797.17
           Zurich North America                                               Contingent
           PO Box 4664                                                        Unliquidated
           Carol Stream, IL 60197-4664                                        Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                       198,805.60
 5b. Total claims from Part 2                                                                            5b.    +   $                       190,154.71

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          388,960.31




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
             Case 19-06574-hb                       Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                     Desc Main
                                                                     Document      Page 20 of 33
 Fill in this information to identify the case:

 Debtor name         Regional Ambulance Service, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)         19-06574-hb
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  Oxygen
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                       Air Gas
              List the contract number of any                                          1221 New Savannah Road
                    government contract                                                Augusta, GA 30901


 2.2.         State what the contract or                  Columbia Landlord
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                       Henry Abeyta
              List the contract number of any                                          159 North Wrennwood
                    government contract                                                Lexington, SC 29073


 2.3.         State what the contract or                  Aiken Maint - Landlord
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                       John Adams
              List the contract number of any                                          519 Augusta Road
                    government contract                                                Warrenville, SC 29851


 2.4.         State what the contract or                  1 stamp machine
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                       Mail Finance/Neopost USA, Inc.
              List the contract number of any                                          478 Wheelers Farms Road
                    government contract                                                Milford, CT 06461




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 19-06574-hb                         Doc 21           Filed 12/30/19 Entered 12/30/19 18:35:32                Desc Main
                                                                     Document      Page 21 of 33
 Debtor 1 Regional Ambulance Service, Inc.                                                   Case number (if known)   19-06574-hb
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   EMS Aiken - Landord
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Piedmont Planning, LLC
             List the contract number of any                                         1089 Augusta Road
                   government contract                                               Warrenville, SC 29851


 2.6.        State what the contract or                   3 copiers
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Pollock
             List the contract number of any                                         1711 Central Avenue
                   government contract                                               Augusta, GA 30904


 2.7.        State what the contract or                   3 ambulances
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Ends 6/2020
                                                                                     Santander Bank
             List the contract number of any                                         824 North Market Street, Ste. 100
                   government contract                                               Wilmington, DE 19801


 2.8.        State what the contract or                   2 ambulances
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Ends 6/2020
                                                                                     Signature Finance
             List the contract number of any                                         225 Broadhollow Road, Ste. 132W
                   government contract                                               Melville, NY 11747


 2.9.        State what the contract or                   2 trash containers
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Zters, Inc.
             List the contract number of any                                         13727 Office Park Drive
                   government contract                                               Houston, TX 77070




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                Desc Main
                                                                     Document      Page 22 of 33
 Fill in this information to identify the case:

 Debtor name         Regional Ambulance Service, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)         19-06574-hb
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                          Check all schedules
                                                                                                                                that apply:

    2.1      Darrin Moyer                      919 River Bound Court                              Fulcher Hagler LLP            D
                                               Evans, GA 30809-4902                                                              E/F        3.23
                                                                                                                                G



    2.2      Darrin Moyer                                                                         Internal Revenue              D       2.1
                                                                                                  Service                        E/F
                                                                                                                                G



    2.3      Darrin Moyer                                                                         SC Dept of Revenue            D       2.2
                                                                                                                                 E/F
                                                                                                                                G



    2.4      Darrin Moyer                                                                         Internal Revenue              D
                                                                                                  Service                        E/F        2.2
                                                                                                                                G



    2.5      Darrin Moyer                                                                         SC Department of              D
                                                                                                  Revenue & Taxation             E/F        2.3
                                                                                                                                G




Official Form 206H                                                            Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                            Desc Main
                                                                     Document      Page 23 of 33



 Fill in this information to identify the case:

 Debtor name         Regional Ambulance Service, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)         19-06574-hb
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $3,585,796.30
       From 1/01/2019 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                              $4,892,586.42
       From 1/01/2018 to 12/31/2018
                                                                                                Other


       For year before that:                                                                    Operating a business                              $5,325,685.31
       From 1/01/2017 to 12/31/2017
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 19-06574-hb                      Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                              Desc Main
                                                                     Document      Page 24 of 33
 Debtor       Regional Ambulance Service, Inc.                                                          Case number (if known) 19-06574-hb



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               McCarthy Reynolds & Penn, LLC                               12/10/2019                       $20,000.00          Secured debt
               1517 Laurel Street                                                                                               Unsecured loan repayments
               Columbia, SC 29201-2000                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other Attorney
                                                                                                                               Fees/Retainer

       3.2.
               Fuelman                                                     12/9/2019                        $24,951.39          Secured debt
               PO Box 70887                                                $8,426.86                                            Unsecured loan repayments
               Charlotte, NC 28272-0887                                    11/25/2019                                           Suppliers or vendors
                                                                           8,703.00
                                                                           11/13/2019
                                                                                                                                Services
                                                                           $7,821.53                                            Other

       3.3.
               ADP                                                         12/6/2019                       $126,938.74          Secured debt
               PO Box 12513                                                $20,364.81                                           Unsecured loan repayments
               1851 N Resler Drive                                         11/22/2019                                           Suppliers or vendors
               El Paso, TX 79912                                           $21,433.68                                           Services
                                                                           11/7/2019
                                                                           $21,409.85                                           OtherPayroll Taxes/Wage
                                                                           10/25/2019                                          Garnishments
                                                                           $21,878.35
                                                                           10/10/2019
                                                                           $20,504.37
                                                                           09/27/2019
                                                                           $21,347.68
       3.4.
               IPFS                                                        11/4/2019                        $46,005.64          Secured debt
               PO Box 412086                                               $17,545.36                                           Unsecured loan repayments
               Kansas City, MO 64141-2086                                  10/3/2019                                            Suppliers or vendors
                                                                           $28,460.28                                           Services
                                                                                                                                Other   Liability Insurance

       3.5.
               Cadence Bank                                                11/1/2019                          $7,666.85         Secured debt
               PO Box 4931                                                                                                      Unsecured loan repayments
               Houston, TX 77210-4931                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Land Payment Sub-s


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-06574-hb                      Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                               Desc Main
                                                                     Document      Page 25 of 33
 Debtor       Regional Ambulance Service, Inc.                                                             Case number (if known) 19-06574-hb



       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case               Court or agency's name and               Status of case
               Case number                                                                   address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value

       9.1.    Aiken Civic Ballet
               142 Greenville Street, SW
               Aiken, SC 29801                                                                                           July, 2018                         $1,000.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                    lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                            Desc Main
                                                                     Document      Page 26 of 33
 Debtor        Regional Ambulance Service, Inc.                                                          Case number (if known) 19-06574-hb



    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.     McCarthy, Reynolds, & Penn,
                 LLC
                 1517 Laurel Street                                                                                            December
                 Columbia, SC 29201                                                                                            10, 2019             $20,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                          Description of property transferred or                   Date transfer          Total amount or
                Address                                         payments received or debts paid in exchange              was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     608 Broughton Street                                                                                      November 2007 - July 2019
                 Orangeburg, SC 29115

       14.2.     417 S Buncombe Road                                                                                       January 1, 2017 - March 31, 2017
                 Greer, SC 29651

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                           Desc Main
                                                                     Document      Page 27 of 33
 Debtor        Regional Ambulance Service, Inc.                                                         Case number (if known) 19-06574-hb



       No. Go to Part 9.
           Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care
       15.1.     Regional Ambulance                             Ambulence and wheelchair transportation
                 Services
                 1089 Augusta Road, Suite
                                                                Location where patient records are maintained (if different from        How are records kept?
                 300                                            facility address). If electronic, identify any service provider.
                 Warrenville, SC 29851                                                                                                  Check all that apply:

                                                                                                                                         Electronically
                                                                                                                                         Paper

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

       No.
           Yes. State the nature of the information collected and retained.

                  Medical history, social security numbers, insurance information, date
                  of birth
                  Does the debtor have a privacy policy about that information?
                   No
                   Yes
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and                 Last 4 digits of          Type of account or          Date account was               Last balance
                 Address                                        account number            instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                        Names of anyone with                Description of the contents             Do you still
                                                                      access to it                                                                have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                                Desc Main
                                                                     Document      Page 28 of 33
 Debtor      Regional Ambulance Service, Inc.                                                           Case number (if known) 19-06574-hb




       None
       Facility name and address                                      Names of anyone with                Description of the contents                   Do you still
                                                                      access to it                                                                      have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                           Desc Main
                                                                     Document      Page 29 of 33
 Debtor      Regional Ambulance Service, Inc.                                                           Case number (if known) 19-06574-hb



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Amanda Johnson                                                                                                       11/2017-Present
                    2024 Loraine Street
                    Aiken, SC 29803
       26a.2.       Fuller & Frost                                                                                                       01/2015-Present
                    3638 Walton Way Ext. 300
                    Augusta, GA 30909

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Darrin Moyer
                    1089 Augusta Road, Suite 300
                    Warrenville, SC 29851

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Darrin Moyer                                   919 River Bound Court                               President/Shareholder                 100%
                                                      Evans, GA 30809



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                          Desc Main
                                                                     Document      Page 30 of 33
 Debtor      Regional Ambulance Service, Inc.                                                           Case number (if known) 19-06574-hb



    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Darrin Moyer
       .    919 River Bound Court
               Evans, GA 30809-4902                             Salary - See Attached

               Relationship to debtor
               President/Shareholder


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 30, 2019

 /s/ Darrin Moyer                                                        Darrin Moyer
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case 19-06574-hb   Doc 21    Filed 12/30/19 Entered 12/30/19 18:35:32   Desc Main
                            Document      Page 31 of 33
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                              Desc Main
                                                                     Document      Page 32 of 33
                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      Regional Ambulance Service, Inc.                                                                          Case No.       19-06574-hb
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Darrin Moyer                                                                                                                    100% Stock
 919 River Bound Court
 Evans, GA 30809


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date December 30, 2019                                                      Signature /s/ Darrin Moyer
                                                                                            Darrin Moyer

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-06574-hb                        Doc 21            Filed 12/30/19 Entered 12/30/19 18:35:32                      Desc Main
                                                                     Document      Page 33 of 33

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      Regional Ambulance Service, Inc.                                                                      Case No.     19-06574-hb
                                                                                  Debtor(s)                       Chapter      11


                                                   BUSINESS INCOME AND EXPENSES
         FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
PART A - GROSS BUSINESS INCOME FOR PREVIOUS 12 MONTHS:
          1. Gross Income For 12 Months Prior to Filing:                                                      $        3,765,377.75
PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
          2. Gross Monthly Income                                                                                                   $           313,781.48
PART C - ESTIMATED FUTURE MONTHLY EXPENSES:
          3. Net Employee Payroll (Other Than Debtor)                                                         $         130,888.73
          4. Payroll Taxes                                                                                               45,026.02
          5. Unemployment Taxes                                                                                                  0.00
          6. Worker's Compensation                                                                                       13,149.96
          7. Other Taxes                                                                                                     1,546.01
          8. Inventory Purchases (Including raw materials)                                                                       0.00
          9. Purchase of Feed/Fertilizer/Seed/Spray                                                                              0.00
          10. Rent (Other than debtor's principal residence)                                                                 8,760.00
          11. Utilities                                                                                                       948.53
          12. Office Expenses and Supplies                                                                               22,740.96
          13. Repairs and Maintenance                                                                                    13,000.00
          14. Vehicle Expenses                                                                                           18,530.74
          15. Travel and Entertainment                                                                                        816.56
          16. Equipment Rental and Leases                                                                                10,000.00
          17. Legal/Accounting/Other Professional Fees                                                                       6,564.01
          18. Insurance                                                                                                  24,906.34
          19. Employee Benefits (e.g., pension, medical, etc.)                                                               3,331.99
          20. Payments to Be Made Directly By Debtor to Secured Creditors For Pre-Petition Business Debts (Specify):

                  DESCRIPTION                                                                     TOTAL
          Promotion                                                                                3072.73
          Sub S                                                                                    4257.99

          21. Other (Specify):

                  DESCRIPTION                                                                     TOTAL

          22. Total Monthly Expenses (Add items 3-21)                                                                               $           307,540.57
PART D - ESTIMATED AVERAGE NET MONTHLY INCOME:
          23. AVERAGE NET MONTHLY INCOME (Subtract item 22 from item 2)                                                             $               6,240.91




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
